Case 1:21-cv-00391-DCJ-JPM Document1 Filed 02/12/21 Page 1of3PagelD#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
RICHARD J. CASPARI, IT AND CIVIL ACTION NO.
CHRISTIE CASPARI
VERSUS JUDGE
U.S. XPRESS, INC., MOUTAIN LAKE MAGISTRATE JUDGE
RISK RETENTION GROUP, AND
ANGELA MARTINEZ

NOTICE OF REMOVAL

 

NOW INTO COURT, through undersigned counsel, come U.S. XPRESS, INC. (“U.S.
Xpress”), MOUNTAIN LAKE RISK RETENTION GROUP, INC. (“Mountain Lake”), and
ANGELA MARTINEZ (“Ms. Martinez”), named defendants in the Petition for Damages in the
above numbered and entitled case, appearing herein solely for the purpose of presenting this Notice
of Removal of the above-entitled cause to this Honorable Court under the provisions of 28 U.S.C.
§ 1441, et. seq. and reserving all other defenses and rights, respectfully show as follows:

1.

This suit was commenced in the 10" Judicial District Court, Natchitoches Parish, Louisiana
by plaintiff on or about January 4, 2021. U.S. Xpress was served personally on January 19, 2021.
Mountain Lake was served through long-arm service on February 1, 2021. As of this filing, Ms.
Martinez has not been served. Therefore, U.S. Xpress, Mountain Lake, and Ms. Martinez file this
Notice of Removal within thirty days of the date of service on the last-served defendant.

2.

This action is of a civil nature. Plaintiffs Richard J. Caspari III (“Mr. Caspari”) and Chrisie

Caspari (“Ms. Caspari”) are, and at all relevant times herein have been, domiciled in the State of

Louisiana. U.S. Xpress is, and at all relevant times herein has been, a corporation incorporated in
Case 1:21-cv-00391-DCJ-JPM Document1 Filed 02/12/21 Page 2 of 3 PagelD#: 2

the State of Tennessee, with its principal place of business in the State of Tennessee and is therefore
domiciled in the State of Tennessee. Mountain Lake is, and at all relevant times herein has been,
a corporation incorporated in the State of Vermont, with its principal place of business in the State
of Vermont, and is therefore domiciled in the State of Vermont. Ms. Martinez is domiciled in the
state of Texas. Therefore, there is diversity of citizenship between the parties herein.

3.

Plaintiff Mr. Caspari claims to have sustained extensive property damages, loss of revenue
from his restaurant being closed, loss of food at his restaurant, and physical damages as a result of
the accident at issue. He underwent knee surgery on or about November 11, 2020 allegedly due to
the accident at issue. Based on the information received as of this filing, it is reasonable to believe
that the amount in dispute in this case is in excess of $75,000.00, exclusive of interest and costs.

4.

The United States District Court has jurisdiction of this cause of action under 28 U.S.C. §
1332 and the proper court for removal is the United States District Court for the Western District
of Louisiana.

5.

Annexed hereto as Exhibit “A” is a copy of the entire suit record of the State Court
proceeding referred to hereinabove.

6.

A copy of this Notice of Removal has been served upon all adverse parties and filed with
the Clerk of the Tenth Judicial District Court, Natchitoches Parish, Louisiana immediately upon
filing of this Notice in accordance with 28 U.S.C. § 1446 (d).

Shreveport, Louisiana, this 12 day of February 2021.
Case 1:21-cv-00391-DCJ-JPM Document1 Filed 02/12/21 Page 3 of 3 PagelD#: 3

PETTIETTE, ARMAND, DUNKELMAN,
WOODLEY, BYRD & CROMWELL, L.L.P.
400 Texas Street, Suite 400 (71101)

P. O. Drawer 1786

Shreveport, LA 71166-1786

(318) 221-1800

(318) 226-0390 (fax)

darmand@padwbc.com
tpressly@padwbc.com

BY: _ //es//__ Thomas A. Pressly, IV

DONALD ARMAND, JR. (#17444)

THOMAS A. PRESSLY, IV (#35286)
ATTORNEYS FOR U.S. XPRESS, INC., MOUNTAIN
LAKE RISK RETENTION GROUP, INC. and
ANGELA MARTINEZ\\

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the above and foregoing Notice of Removal has been
provided to all counsel of record via electronic mail on this the 12th day of February, 2021 in
Shreveport, Caddo Parish, Louisiana.

/les/!__Thomas A. Pressly, IV
OF COUNSEL
